Name: Council Regulation (EEC) No 1615/79 of 24 July 1979 fixing the guide prices for wine for the period 16 December 1979 to 15 December 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/ 10 Official Journal of the European Communities 28 . 7 . 79 COUNCIL REGULATION (EEC) No 1615/79 of 24 July 1979 fixing the guide prices for wine for the period 16 December 1979 to 15 December 1980 Whereas, to that end, the prices valid for the period 16 December 1979 to 15 December 1980 should be fixed at higher levels than those adopted for the preceding period , particularly in view of recent price trends ; Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Council Regulation (EEC) No 340/79 (5), HAS ADOPTED THIS REGULATION : Sole Article THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as amended by Regula ­ tion (EEC) No 1303/79 (2 ), and in particular Article 2 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when the guide prices for the various types of table wine are fixed, account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the objectives of the common agricul ­ tural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; For the period 16 December 1979 to 15 December 1980 the guide prices for table wines shall be : Type of wine Guide price R I 2.54 ECU/% vol/hl R II 2-54 ECU/% vol/hl R III 39.61 ECU/hl A I 2.38 ECU/% vol/hl A II 52.79 ECU/hl A III 60.28 ECU/hl This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS ( i ) OJ No L 54, 5 . 3 . 1979, p. 1 . 2 ) OJ No L 162, 30 . 6 . 1979 , p. 28 . (3 ) OJ No C 93, 9 . 4 . 1979 , p . 49 . ( «) OJ No C 171 , 9 . 7 . 1979, p . 1 . ( 5 ) OJ No L 54, 5 . 3 . 1979 , p. 60 .